[Cite as Parks v. Blanchester Bd. of Pub. Affairs, 2022-Ohio-319.]




JOSHUA PARKS                                            Case No. 2021-00524PQ

        Requester                                       Judge Patrick E. Sheeran

        v.                                              JUDGMENT ENTRY

BLANCHESTER BOARD OF PUBLIC
AFFAIRS, VILLAGE OF BLANCHESTER

        Respondent



         {¶1} On December 22, 2021, a Special Master issued a Report and
Recommendation in this public-records case.                    The Special Master recommends (1)
denying the claim for production of records and (2) assessing costs to Requester.
         {¶2} Neither party has timely filed written objections to the Report and
Recommendation, as permitted by R.C. 2743.75(F)(2). Pursuant to R.C. 2743.75(F)(2),
if neither party timely objects to a special master’s report and recommendation, then this
Court is required to “promptly issue a final order adopting the report and
recommendation, unless it determines that there is an error of law or other defect
evident on the face of the report and recommendation.”
         {¶3} The Court determines that there is no error of law or other defect evident on
the face of the Special Master’s Report and Recommendation of December 22, 2021.
The Court adopts the Report and Recommendation.                       Court costs are assessed to
Requester. The Clerk shall serve upon all parties notice of this judgment and its date of
entry upon the journal.

                                                                     PATRICK E. SHEERAN
                                                                     Judge
Filed January 11, 2022
Sent to S.C. Reporter 2/4/22